Citation Nr: 0424459	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  95-20 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for left Achilles 
tendonitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation right Achilles 
tendonitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to April 
1988.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Phoenix, Arizona.

The Board previously reviewed the matter in April 2000, at 
which time, the Board remanded the appeal to the RO to 
schedule a Travel Board hearing.  Pursuant to the remand, a 
Travel Board hearing was held in January 2001.  During a pre-
hearing conference, referenced during the hearing, the 
veteran stated that she wished to withdraw the following 
issues on appeal:  entitlement to total disability rating 
based on individual unemployability, and whether new and 
material evidence has been submitted to reopen claims for 
service connection for hearing loss, pyelonephritis, pes 
planus, and a back disorder.  (Board Transcript (BT.) at p. 
2)  The Board reviewed the matter again in May 2001, granting 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder and/or manic 
depression.  Therefore, the only issues that remain in 
appellate status are entitlement to ratings in excess of 10 
percent for right and left Achilles tendonitis.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claims for an increased evaluation in excess of 
10 percent for left Achilles tendonitis and an increased 
evaluation in excess of 10 percent for right Achilles 
tendonitis; all reasonable development necessary for the 
disposition of the appeal of these claims has been completed.

2.  The veteran's service-connected left Achilles tendonitis 
is manifested by pain on movement and subjective complaints 
of fatigability; it is not productive of swelling, post-
traumatic degenerative changes, deformity, incoordination, 
weakness, more than mild limitation of motion, ankylosis, 
malunion of os calcis or astralgus, or astragalectomy.

3.  The veteran's service-connected right Achilles tendonitis 
is manifested by pain on movement and subjective complaints 
of fatigability; it is not productive of swelling, post-
traumatic degenerative changes, deformity, incoordination, 
weakness, more than mild limitation of motion, ankylosis, 
malunion of os calcis or astralgus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 10 percent for left Achilles tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5271 (2003). 

2.  The schedular criteria for an increased rating in excess 
of 10 percent for right Achilles tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5024, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed her claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the May 1995 rating decision and Statement of 
the Case (SOC), and the March and November 1998, June2003, 
and April November 2004 Supplemental Statement of the Case 
(SSOC) adequately informed the veteran of the information and 
evidence needed to substantiate her claim.  The Board 
observes that the SSOC's informed the veteran of the VCAA 
statute and implementing regulations, including that VA would 
assist her in obtaining government or private medical or 
employment records, provided that she sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the veteran appealed a May 1995 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in June 2001 and June 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
a February 2001 letter informing the appellant that her 
appeal had been certified to the Board, the RO informed her 
that she could submit additional evidence concerning her 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in her case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
also has provided the appellant with VA medical examinations 
to resolve his appeal.  The medical evidence is adequate for 
rating purposes; it is sufficient to make an appellate 
decision on both increased rating issues on appeal.  
Accordingly, there is no duty to provide another examination 
or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003). 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

VA outpatient records dated between April 1988 and December 
1997 show the veteran received intermittent treatment for 
complaints of ankle pain.  Records show the veteran underwent 
neuromuscular electrodiagnosis of the lower extremity in 
September 1994.  The impression was left sural neuropathy-
normal on the right.  A nerve conduction study was done in 
November 1994, which was interpreted to rule out tarsal 
tunnel syndrome and peripheral neuropathy.  A three-phase 
bone scan of the feet in November 1994 was interpreted to 
show intense abnormal uptake at the right distal tibial-
tibiotalar region.  X-ray correlation was recommended.  The 
veteran continued to present periodically with complaints of 
ankle or foot pain in the mid 1990's.  Records reflect she 
was referred to KT (kinesiotherapy) in late 1996 and late 
1997, but was discharged due to poor attendance.  She 
requested ultrasound in August 1997, but was refused because 
it was not available to treat chronic conditions.  A KT 
consultation in September revealed lower extremity strength 
was 5/5 bilaterally throughout, which denotes full strength.  
A neurology note dated in November 1997 shows a diagnosis of 
no neuropathy at this time.  The assessment reflected there 
were no contra-indicators to starting an exercise program.  
One of the last references to treatment of her service-
connected bilateral Achilles tendonitis indicates she was 
attending two of three weekly sessions of kinesiotherapy.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in March 1997, which 
demonstrated normal gait.  The veteran was able to raise up 
on her heel and toes.  She had some tenderness about the 
lower Achilles tendon region bilaterally and also about the 
lateral ankle right and left.  The skin warmth and color were 
normal.  There were no trophic skin changes.  Sensory 
examination to pinwheel was within normal limits in the lower 
extremities.  Measurements of the bimalleolar right and left 
were equal, as well as the midfoot right and left.  Active 
range of motion revealed 10 degrees of dorsiflexion, 40 
degrees of plantar flexion on the right and 35 degrees on the 
left, and symmetric inversion and eversion on the right and 
left.  The examiner commented that the veteran had only mild 
tenderness without the Achilles tendon regions at the time of 
the examination.  Symptoms of sensory disturbance did not 
relate to the Achilles condition.  The examiner found no 
incoordination and described functional impairment due to 
subjective complaints of pain, weakness, and fatigability as 
mild at best.  The examiner noted that with these factors 
being subjective, he could not objectively estimate 
additional range of motion loss in degrees.

As noted in the Introduction, the veteran testified in a 
Travel Board hearing in January 2001.  The pertinent 
testimony indicates as follows:

The veteran receives treatment at a VA facility at their 
Podiatry Clinic.  (BT. at p. 12)  She currently takes Tylenol 
with Codeine and Proxicam, an anti-inflammatory.  The anti-
inflammatory is changed every six to eight months because 
they become ineffective.  The veteran is told not to wear 
shoes with heels.  She has undergone various therapies, 
including ultrasound, "contrast baths," heel lifts, and 
applying casts on the ankle, without significant improvement.  
If she engages in activity that increases her pain, she is 
told to decrease or stop the activity.  The veteran is 
limited in her standing, walking, bending, or stooping, or 
any activity that involves squatting down or bending down 
because of increased pain.  She can no longer go running or 
bicycling like she used to do.  It hurts to drive and so to 
an extent, she is housebound.  (BT. at p. 13)  The veteran 
has not worked since the early nineties and was let go from 
her last job as a receptionist during a 30month probation 
period due to low productivity.  She was also fired from a 
job as a delivery person for a printing company due to low 
productivity.  She had problems with repetitiveness of 
lifting and carrying things.  In her last job, she was too 
slow because of pain from her tendonitis.  (BT. at p. 14)  
The original injury occurred while the veteran was low 
crawling in the wet sand.  After removing her boot there was 
a black, blue, red, and purple stripe from underneath her 
heel up the back of her leg.  Due to the circumstances 
surrounding training, she did not receive medical treatment 
until four days after the injury.  She was placed on crutches 
and then she began having a problem with her good ankle.  
(BT. at p. 16)  The pain is consistent but sometimes 
increases with heat and activity.  The veteran has never 
undergone surgery on her ankles.  (BT. at p. 17)  She also 
has swelling and stiffness, but is told her range of motion 
is normal.  Her ankles seem "wobbly" and she feels off 
balance.  She wears shoes that are open in the back and have 
low heels.  (BT. at pp. 18-9).

The veteran underwent a C&P examination in April 2002.  The 
examiner reviewed the claims file.  The veteran reported 
constant pain in the muscular tendinous area of gastrocnemius 
as it becomes a tendon.  Her pain becomes worse when she 
walks too much.  She is unable to run and she usually walks 
with a slight elevation of the heel, but occasionally wears 
flats to keep her ankles flexible.  She also complained of 
sudden numbness in her entire legs.  She indicated she walks 
fairly well when in heels, but tends to walk gingerly on a 
flat surface.  On examination the veteran walked on her heels 
and toes with encouragement.  Her calf circumferences were 
equal, as well as both ankles and feet.  Range of motion of 
the ankles showed dorsiflexion of 30 degrees, plantar flexion 
of 45 degrees, inversion of 30 degrees, and eversion of 30 
degrees, bilaterally.  Sensation was normal and pulses were 
good.  There was no swelling or exquisite tenderness over the 
heel cord or the attachment to the os calcis.  There were 
tender areas at the musculotendinous junction bilaterally 
just proximal to the heel chord.  The examiner indicated the 
veteran was able to engage in activities of daily living, but 
would experience increased symptomatology if required to run 
or do extensive walking.  It did not appear that there had 
been a recent flare-up.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left and right Achilles 
tendonitis are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (Tenosynovitis).  Under this diagnostic 
code, the disability will be rated on limitation of motion of 
the affected parts, as arthritis, degenerative.  Under 
Diagnostic Code 5003, degenerative arthritis due to trauma 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  Note 2: The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

Under the applicable diagnostic code, a 10 percent rating is 
assigned for moderate limited motion of the ankle.  Marked 
limited motion of the ankle warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003) (Ankle, 
limited motion of).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2003).




ANALYSIS

Review of the record indicates that the veteran's service 
connected left and right Achilles tendonitis are 
appropriately rated at 10 percent each.  The evidence shows 
continued subjective complaints of pain over the years, but 
with minimal objective findings.  Outpatient records show the 
veteran no strength deficits in any segment of her lower 
extremities.  On examination in 1997 there was some 
tenderness, but gait was normal.  There was no swelling or 
incoordination, or irregularities in the skin; and range of 
motion was only reduced slightly in plantar flexion and 
moderately in dorsiflexion.  The examiner described any 
functional impairment as "mild at best."  VA outpatient 
records do not show any increase in severity over the years.  
In fact, when the veteran was examined in 2002, her 
functioning had actually improved to some degree.  In this 
regard, the record establishes full range of motion in both 
dorsiflexion and plantar flexion.  The veteran's complaints 
of numbness and tingling with regard to her bilateral 
Achilles tendonitis were not substantiated by any objective 
neurological tests and the symptoms, in any case, were 
determined not to be related to her service connected left 
and right Achilles tendonitis.  

The medical evidence shows essentially normal range of motion 
of each ankle; as noted above, there must be limitation of 
motion that more nearly approximate marked limitation to 
support the next highest (20 percent) rating under the 
applicable rating criteria.  The Board finds no objective 
medical evidence to show that pain or flare-ups of pain 
results in additional functional limitation to a degree that 
would support a rating in excess of 10 percent for either 
ankle, nor is there any indication of fatigue, weakness or 
incoordination resulting in any appreciable additional 
limitation of function of either ankle.  The Board finds that 
a rating in excess of 10 percent is not warranted for either 
ankle disability, even with consideration of 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, supra.

Finally, based on the veteran's testimony, the Board 
considered the propriety of referral for extraschedular 
consideration.  If the question of an extraschedular rating 
is raised by the record or by the veteran before the Board, 
the correct course of action is for the Board to raise the 
issue and remand the matter if warranted for a decision in 
the first instance by the RO, which has the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  In the instant case, the veteran raised the issue of 
extraschedular consideration in her personal testimony and 
the RO considered the issue as well.  The veteran's testimony 
indicated that ankle pain slows her down and her productivity 
is thereby decreased.  She alleged that she was fired from 
her last employment as a delivery person because she was too 
slow secondary to her ankle pain.  However, she has not 
submitted any supportive evidence (e.g., statement from 
employer, ex-employer, co-worker).  The mere assertion that a 
disability interferes with employment or renders a veteran 
unemployable does not automatically raise or implicate the 
assertion that the regular schedular standards are not 
adequate and therefore require consideration of section 
3.321(b)(1).  See VAOPGCPREC 6-96.  

The provisions contained in the rating schedule will 
represent as far as practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from disability.  38 C.F.R. § 3.321(a) (2003).  There is no 
objective evidence of marked interference with employment due 
to her service-connected bilateral Achilles tendonitis.  
Moreover, the records fail to establish any hospitalizations 
necessitated by bilateral Achilles tendonitis.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell, supra; Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Consequently, the Board concludes that the disability picture 
warrants no greater than a 10 percent rating for left 
Achilles tendonitis and a 10 percent rating for right 
Achilles tendonitis, as the records substantiate no greater 
than moderate impairment, manifested by symptoms of pain on 
movement resulting in subjective fatigability.  
 
Since the preponderance of the evidence is against higher 
ratings for any period of time in question, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002).

ORDER

An increased evaluation for left Achilles tendonitis in 
excess of 10 percent is denied.

An increased evaluation for right Achilles tendonitis in 
excess of 10 percent is denied.





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



